       Case 3:21-cr-02542-TWR Document 1 Filed 09/01/21 PageID.1 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No.: 21CR2542-TWR

12                                                INFORMATION
13         v.
                                                  Title 18, U.S.C., Sec. 1349 – Conspiracy
14   GLENN ARCARO,                                to Commit Wire Fraud; Title 18, U.S.C.,
15                                                Sec. 982(a)(2)(A), and Title 28, U.S.C.,
                  Defendant.                      Sec. 2461(c) – Criminal Forfeiture
16
17        The United States charges that:
18                                          COUNT 1
19                   [Conspiracy to Commit Wire Fraud – 18 U.S.C. § 1349]
20        1.     Beginning at least as early as in or around 2017, and continuing through at
21 least in or around 2018, in the Southern District of California and elsewhere, defendant
22 GLENN ARCARO and others knowingly and intentionally combined, conspired, and
23 agreed to commit wire fraud, in violation of Title 18, United States Code, Section 1343,
24 that is, to execute and attempt to execute a scheme and artifice to defraud investors and
25 potential investors in BitConnect, a cryptocurrency investment platform, and to obtain
26 money and property by means of materially false and fraudulent pretenses, representations,
27 and promises, and to cause the interstate transmission of wire communications for the
28 purpose of executing that scheme.
      Case 3:21-cr-02542-TWR Document 1 Filed 09/01/21 PageID.2 Page 2 of 4




1        Object of the Conspiracy
2        2.     It was the purpose of the conspiracy for ARCARO and his co-conspirators to
3 unlawfully enrich themselves by inducing investors to invest in BitConnect through
4 materially false and fraudulent pretenses, representations, and promises.
5        Manner and Means of the Conspiracy
6        3.     It was a part of the conspiracy that:
7               a.    ARCARO and his co-conspirators, through the use of interstate wire
8        communications, discussed the scheme to defraud over internet chats and text
9        messages, posted videos to social media platforms to encourage investment in
10       BitConnect, and used the BitConnect website to promote the scheme.
11              b.    ARCARO and his co-conspirators made and caused others to make
12       materially false and fraudulent pretenses, representations, and promises to, and
13       concealed and caused others to conceal material facts from, investors and potential
14       investors regarding BitConnect’s Lending Program and purported Trading Bot and
15       Volatility Software.
16              c.    ARCARO and his co-conspirators made and caused others to make
17       materially false and fraudulent pretenses, representations, and promises to, and
18       concealed and caused others to conceal material facts from, investors and potential
19       investors regarding the profits they could make from investments in BitConnect’s
20       Lending Program.
21              d.    ARCARO and his co-conspirators made and caused others to make
22       materially false and fraudulent pretenses, representations, and promises to, and
23       concealed and caused others to conceal material facts from, investors and potential
24       investors regarding BitConnect’s Development Fund.
25              e.    In total, ARCARO and his co-conspirators fraudulently induced
26       investors to invest over $2 billion in BitConnect and to deposit those funds in the
27       BitConnect cluster of cryptocurrency wallets. ARCARO’s co-conspirators, acting
28       through BitConnect, then laundered the investors’ funds by paying earlier investors

                                                 2
        Case 3:21-cr-02542-TWR Document 1 Filed 09/01/21 PageID.3 Page 3 of 4




 1         with money from newer investors in order to promote the fraudulent scheme and by
 2         disguising the source, origin, control, and location of the investors’ funds in order to
 3         conceal the scheme.
 4                 f.     BitConnect evaded and circumvented the Department of the Treasury’s
 5         money transmitting business regulations as to the operation of the BitConnect
 6         Exchange, as well as the Security and Exchange Commission’s regulations
 7         governing the offer and sale of securities in the form of investments in the Lending
 8         Program.
 9         4.      ARCARO reported no less than $24,098,333 in income on his 2017 U.S.
10 individual income tax return from his role as a top promoter for BitConnect.
11         All in violation of Title 18, United States Code, Section 1349.
12                                  FORFEITURE ALLEGATION
13         5.      The allegations set forth in Count 1 are realleged herein for purposes of
14 seeking forfeiture to the United States of America pursuant to Title 18, United States Code,
15 Sections 982(a)(2)(A), and Title 28, United States Code, Section 2461(c).
16         6.      Upon conviction of the offense alleged in Count 1 of this Information,
17 defendant GLENN ARCARO shall forfeit to the United States of America pursuant to Title
18 18, United States Code, Section 982(a)(2)(A) and Title 28, United States Code, Section
19 2461(c), any property, real or personal, involved in such offenses, or any property traceable
20 to such property, including but not limited to $24,098,333.
21         7.      In the event that any of the property described above, as a result of any act or
22 omission of defendant:
23              a. cannot be located upon the exercise of due diligence;
24              b. has been transferred or sold to, or deposited with, a third party;
25              c. has been placed beyond the jurisdiction of the court;
26              d. has been substantially diminished in value; or
27              e. has been commingled with other property which cannot be divided without
28                 difficulty,
                                                    3
       Case 3:21-cr-02542-TWR Document 1 Filed 09/01/21 PageID.4 Page 4 of 4




1 the United States of America shall be entitled to forfeit substitute property up to the value
2 of the afore-described properties pursuant to Title 18, United States Code, Section
3 982(a)(2)(A) and Title 28, United States Code, Section 2461(c).
4
     DATED: September 1, 2021                   JOSEPH S. BEEMSTERBOER
5                                               Acting Chief
6                                               U.S. Department of Justice
                                                Fraud Section
7
8                                               s/ Kevin Lowell
                                                KEVIN LOWELL
9                                               Trial Attorney
10
                                                RANDY S. GROSSMAN
11                                              Acting United States Attorney
12
                                                s/ Daniel C. Silva
13                                              DANIEL C. SILVA
14                                              MARK W. PLETCHER
                                                LISA J. SANNITI
15                                              CARL F. BROOKER
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
